

Exhibit 10.9


FORM OF AMENDMENT TO AMENDED AND RESTATED SEVERANCE AGREEMENT
FOR EXECUTIVE OFFICERS


THIS AMENDMENT TO AMENDED AND RESTATED SEVERANCE AGREEMENT, dated effective as
of [_____] (the “Amendment”), is made by and between NetScout Systems, Inc. (the
“Company”), and [Name] (the “Executive”) residing at [Address].


WHEREAS, the Company and the Executive are party to an Amended and Restated
Severance Agreement (the “Severance Agreement”); and


WHEREAS, the Company and the Executive desire to clarify that the effectuation
of the transactions contemplated by that certain Agreement and Plan of Merger
and Reorganization, dated as of October 12, 2014, as may be amended from time to
time, by and between the Company, Danaher Corporation, Potomac Holding LLC, RS
Merger Sub I, Inc., and RS Merger Sub II, LLC (the “Merger Agreement”) do not
constitute a Change in Control for purposes of the Severance Agreement;


THEREFORE, in consideration of the foregoing and other respective covenants and
agreements of the parties herein contained, the parties hereto agree that the
Severance Agreement is hereby amended as follows:


1.Defined Terms. The definition of “Change in Control” set forth in the
Severance Agreement is hereby amended to add the additional following paragraph
at the end of such defintion:


“Notwithstanding anything in the foregoing to the contrary, no Change in Control
shall be deemed to have occurred for purposes of this Agreement as a result of
the transactions contemplated by that certain Agreement and Plan of Merger and
Reorganization, dated as of October 12, 2014, as may be amended from time to
time, by and between the Company, Danaher Corporation, Potomac Holding LLC, RS
Merger Sub I, Inc., and RS Merger Sub II, LLC.”




2. Assignment. This Amendment and the Severance Agreement and the rights and
obligations of the parties hereto shall bind and inure to the benefit of any
successor of the Company by reorganization, merger or consolidation and any
assignee of all or substantially all of its business and properties. Neither the
Severance Agreement, as amended by this Amendment, nor any rights or benefits
hereunder or thereunder may be assigned by the Executive, except that, upon the
Executive’s death, the Executive’s earned and unpaid economic benefits will be
paid to the Executive’s heirs or beneficiaries.


3. Governing Law; Arbitration. The validity, interpretation, construction and
performance of this Agreement shall be governed by the laws of the Commonwealth
of Massachusetts, without regard to its conflict of laws provisions. Any dispute
or controversy arising under or in connection with this Agreement shall be
settled exclusively by arbitration in Boston, Massachusetts in accordance with
the rules of the American Arbitration Association then in effect. Judgment may
be entered on the arbitrator’s award in any court having jurisdiction.
4. Miscellaneous. No provision of this Amendment may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
and signed by the Executive and the Chief Executive Officer of the Company. No
waiver by either party hereto at any time of any breach by the other party
hereto of, or of any lack of compliance with, any condition or provision of this
Amendment to be performed by such other party shall be deemed a waiver of
similar or dissimilar provisions or conditions at the same or at any prior or
subsequent time. This Amendment supersedes and is in lieu of any other
agreements or representations, oral or otherwise, express or implied, with
respect to the subject matter hereof (including any severance agreement by and
between the Company and the Executive) which have been made by either party. The
invalidity or unenforceability of any provision of this Amendment shall not
affect the validity or enforceability of any other provision of this Amendment,
which shall remain in full force and effect.
5. Counterparts. This Amendment may be executed in several counterparts, each of
which shall be deemed to be an original but all of which together will
constitute one and the same instrument.


    
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]


IN WITNESS WHEREOF, the Company and the Executive have signed this Agreement as
of the date first above written.


NETSCOUT SYSTEMS, INC.




By: ______________________
Name:
Title:




EXECUTIVE:


____________________________
[Signature]


____________________________
[Print Name]








